MEMORANDUM DECISION                                                            FILED
                                                                           Jan 10 2018, 8:44 am
Pursuant to Ind. Appellate Rule 65(D), this
                                                                               CLERK
Memorandum Decision shall not be regarded as                               Indiana Supreme Court
                                                                              Court of Appeals
precedent or cited before any court except for the                              and Tax Court
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEYS FOR APPELLANT                                ATTORNEY FOR APPELLEE
Ryan P. Dillon                                         Glen E. Koch II
Maritza K. Webb                                        Boren, Oliver & Coffey, LLP
Dillon Legal Group, P.C.                               Martinsville, Indiana
Franklin, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

J.D.,                                                      January 10, 2018

Appellant-Respondent,                                      Court of Appeals Case No.
                                                           55A01-1708-PO-1975

        v.                                                 Appeal from the Morgan Superior
                                                           Court

E.B.,                                                      The Hon. Sara Dungan, Judge
                                                           Trial Court Cause No.
Appellee-Petitioner.
                                                           55D01-1609-PO-1415




Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 55A01-1708-PO-1975 | January 10, 2018            Page 1 of 9
                                          Case Summary
[1]   Appellant-Respondent J.D. and Appellee-Petitioner E.B. have been neighbors

      for approximately eight years, and for much of that time have been in conflict.

      Beginning in 2011 and continuing into 2017, J.D. would yell profanities at E.B.

      across their property line, stare and scream at E.B. as he gardened, follow E.B.

      as he tended to his livestock, and/or make a fist that he would punch into the

      palm of his other hand. J.D. sent E.B. text messages in which he called him

      names and used profanity. Once, J.D. told E.B.’s grandson in E.B.’s presence

      that his wished that E.B. was dead so that he could urinate on his grave. A

      friend of E.B.’s testified that he witnessed J.D. several times stomping and

      shouting along the fence line in an attempt to provoke E.B. J.D. yelled at E.B.

      and his daughter, calling them “white trash.” On several occasions, J.D.

      recognized E.B.’s vehicle and pursued E.B. when he encountered him away

      from his property. In 2016, E.B. sought and, following a hearing, received an

      order of protection against J.D. J.D. contends that insufficient evidence

      supports the trial court’s issuance of the protective order. Because we disagree,

      we affirm.



                            Facts and Procedural History
[2]   E.B. is eighty-three years old and has lived at his five-acre property at 5168 East

      Landersdale Road in Mooresville, Indiana, for the last 47 years. J.D. lives

      directly to the east of E.B. and has for approximately eight years. When J.D.

      first moved there, E.B. and J.D. would socialize at cookouts and hayrides, but,

      Court of Appeals of Indiana | Memorandum Decision 55A01-1708-PO-1975 | January 10, 2018   Page 2 of 9
      at some point prior to 2011, their relationship soured. In July of 2011, J.D. sent

      text messages to E.B. threatening him with harm, calling him names, and using

      profanity. E.B. filed for a protective order in 2011, and it was granted. At the

      time, E.B. also installed video equipment to monitor his property. After the

      issuance of the protective order, J.D. was caught on video screaming at E.B.


[3]   In May of 2015, J.D. and E.B. engaged in a yelling match outside. When

      E.B.’s grandson came outside to investigate, J.D. yelled at the grandson, calling

      him a “f*****” and “h***” and that “this didn’t concern him, and that he was a

      piece of s*** like his grandfather.” Tr. Vol. 2 p. 35. J.D. also called E.B. a

      “m************.” Tr. Vol. 2 p. 36. J.D. told E.B.’s grandson that he could not

      wait for E.B. to die so that he could “p*** on his grave.” Tr. Vol. 2 p. 37. E.B.

      was in the vicinity during the exchange between J.D. and E.B.’s grandson.

      Later in the summer of 2015, while E.B. was walking down to feed his animals,

      J.D. followed him down the fence line, screaming profanities at E.B.


[4]   From the end of March to mid-June of 2016, E.B. had a family friend stay with

      him at his residence. Several times, the friend witnessed J.D. stomping along

      the fence line erratically, shouting very loudly—some of it profane, some of it

      just disturbing—trying to provoke E.B.


[5]   On July 10, 2016, E.B. was outdoors at his home with his daughter and son-in-

      law. E.B. walked down to the garden near the fence line that borders J.D.’s

      property. J.D., who was standing in the opening of a barn, was screaming at

      them, yelling and calling them “white trash.” Tr. Vol. 2 p. 13. J.D. walked


      Court of Appeals of Indiana | Memorandum Decision 55A01-1708-PO-1975 | January 10, 2018   Page 3 of 9
      from the barn, stood at the fence line, and pounded his fist into his hand. On

      August 9, 2016, E.B. called the police after J.D. cussed and screamed at his

      granddaughters and “flipped them off[.]” Tr. Vol. 2 p. 76.


[6]   Other behaviors occurred with some frequency, beginning in 2011 and lasting

      until July of 2017. Generally, J.D. would yell across the property line and

      “flip” E.B. off. Tr. Vol. 2 p. 85. J.D. would stand at the fence line staring and

      screaming at E.B. while he gardened. E.B. keeps livestock on his property and

      every time E.B. was outside to take care of the animals, J.D. would walk the

      fence, following E.B. up and down. At times, J.D. would stand outside making

      a fist and punching his left palm or rubbing his fist in his hand. J.D. recognized

      E.B.’s vehicle, and if J.D. caught E.B. away from his property, he would follow

      him around, “through town, … here, there.” Tr. Vol. 2 p. 85. J.D. followed

      E.B. “constantly.” Tr. Vol. 2 p. 86.


[7]   E.B. petitioned for an order of protection against J.D. on September 6, 2016,

      and requested a hearing. The trial court issued an ex parte protective order on

      the same day. On June 21, 2017, the trial court conducted an evidentiary

      hearing, after which it found that J.D. was a credible threat to the safety of E.B.

      or a member of E.B.’s household and “[t]he Petitioner has shown, by a

      preponderance of the evidence, that stalking has occurred sufficient to justify

      the issuance of this Order.” Appellant’s App. Vol II p. 92. On July 25, 2017,

      J.D. filed a motion to correct error, which motion the trial court denied the

      same day.



      Court of Appeals of Indiana | Memorandum Decision 55A01-1708-PO-1975 | January 10, 2018   Page 4 of 9
                                 Discussion and Decision
[8]   “The standard of appellate review of trial court rulings on motions to correct

      error is abuse of discretion.” Paragon Family Rest. v. Bartolini, 799 N.E.2d 1048,

      1055 (Ind. 2003). More specifically, J.D. argues that E.B. presented insufficient

      evidence to sustain the order of protection issued by the trial court. “[I]n

      granting a protective order the trial court must sua sponte make special findings

      of fact and conclusions thereon.” Hanauer v. Hanauer, 981 N.E.2d 147, 148

      (Ind. Ct. App. 2013). To these findings and conclusions we apply a two-tiered

      standard of review:


              [F]irst, we determine whether the evidence supports the findings,
              and second, whether the findings support the [order]. In
              deference to the trial court’s proximity to the issues, we disturb
              the [order] only where there is no evidence supporting the
              findings or the findings fail to support the [order]. We do not
              reweigh the evidence, but consider only the evidence favorable to
              the … [order]. Those appealing the … [order] must establish that
              the findings are clearly erroneous. Findings are clearly erroneous
              when a review of the record leaves us firmly convinced that a
              mistake has been made. We do not defer to conclusions of law,
              however, and evaluate them de novo.

      Id. at 149 (bracketed and omitted material in Hanauer). In reviewing the

      sufficiency of the evidence to support an order for protection, we neither

      reweigh the evidence nor judge the credibility of witnesses. A.S. v. T.H., 920
N.E.2d 803, 806 (Ind. Ct. App. 2010). We consider only the probative evidence

      and reasonable inferences supporting the trial court’s judgment. Id.



      Court of Appeals of Indiana | Memorandum Decision 55A01-1708-PO-1975 | January 10, 2018   Page 5 of 9
[9]    E.B. requested and the trial court entered its order pursuant to the Civil

       Protection Order Act (“CPOA”), codified at Indiana Code chapter 34-26-5.

       Under the CPOA, “[a] person who is or has been a victim of domestic or family

       violence may file a petition for an order for protection against a … person who

       has committed stalking under [Indiana Code section] 35-45-10-5[.]” Ind. Code

       § 34-26-5-2(a).


[10]   The trial court may issue or modify an order for protection only upon a finding

       “that domestic or family violence has occurred.” Ind. Code §§ 34-26-5-9(a), -

       9(f). The definition of “domestic or family violence” for this purpose also

       includes stalking as defined in Indiana Code section 35-45-10-1, “whether or

       not the stalking or sex offense is committed by a family or household member.”

       Ind. Code § 34-6-2-34.5. Thus, the CPOA authorizes issuance of an order for

       protection where a petitioner shows stalking occurred, regardless of who has

       committed it. See Parkhurst v. Van Winkle, 786 N.E.2d 1159, 1161–62 (Ind. Ct.

       App. 2003) (“[F]or purposes of CPOA, stalking … need not be committed by a

       family or household member to constitute ‘domestic or family violence.’”).


[11]   E.B.’s petition for an order for protection alleged he was a victim of stalking by

       J.D., and the trial court’s order so found. Stalking is defined as “a knowing or

       an intentional course of conduct involving repeated or continuing harassment

       of another person that would cause a reasonable person to feel terrorized,

       frightened, intimidated, or threatened and that actually causes the victim to feel

       terrorized, frightened, intimidated, or threatened.” Ind. Code § 35-45-10-1.

       “Harassment” in turn is defined as “conduct directed toward a victim that

       Court of Appeals of Indiana | Memorandum Decision 55A01-1708-PO-1975 | January 10, 2018   Page 6 of 9
       includes but is not limited to repeated or continuing impermissible contact that

       would cause a reasonable person to suffer emotional distress and that actually

       causes the victim to suffer emotional distress.” Ind. Code § 35-45-10-2.

       “Impermissible contact” is contact that “includes but is not limited to

       knowingly or intentionally following or pursuing the victim.” Ind. Code § 35-

       45-10-3.


[12]   We conclude that the record here supports a finding of stalking. E.B. presented

       evidence demonstrating and intentional course of conduct involving repeated or

       continuing harassment: On many occasions beginning in 2011 and continuing

       until 2017, J.D. would yell profanities at E.B. across their property line, stare

       and scream at E.B. as he gardened, follow E.B. as he tended to his livestock,

       and/or make a fist that he would punch into the palm of his other hand. J.D.

       sent E.B. text messages in which he called him names and used profanity. In

       2016, J.D. told E.B.’s grandson in E.B.’s presence that his wished E.B. dead so

       that he could urinate on his grave. A friend of E.B.’s testified that he witnessed

       J.D. several times stomping and shouting along the fence line in an attempt to

       provoke E.B. J.D. yelled at E.B. and his daughter, calling them “white trash.”

       Finally, the record indicates that J.D. recognized E.B.’s vehicle and pursued

       E.B. when he encountered him away from his property, which is specifically

       mentioned by the General Assembly as the sort of “impermissible contact” that

       supports a finding of stalking. We conclude that this evidence is more than

       sufficient to establish an intentional course of conduct on J.D.’s part involving

       repeated or continuing harassment of E.B.


       Court of Appeals of Indiana | Memorandum Decision 55A01-1708-PO-1975 | January 10, 2018   Page 7 of 9
[13]   Moreover, the record contains evidence that E.B. actually felt terrorized,

       frightened, intimidated, or threatened by J.D.’s actions. E.B. testified that he

       was scared of J.D. “[n]ot face to face, but my back to him, yeah, I’m afraid of

       [J.D.]” and that “I don’t trust [J.D.].” Tr. Vol. 2 Vol. 2 p. 74. This testimony

       supports a finding that E.B. was actually frightened by J.D.’s actions.


[14]   Finally, we have little trouble concluding that a reasonable person would feel

       terrorized, frightened, intimidated, and/or threatened by J.D.’s behavior.

       Among other things, J.D. wished that E.B. would die, screamed profanities at

       E.B., frequently formed a fist and punched the palm of his other hand while in

       E.B.’s presence, and followed E.B. around when E.B. was away from his

       property. Taken as a whole, we conclude that a reasonable person subjected to

       J.D.’s behavior toward E.B. would feel terrorized, frightened, intimidated,

       and/or threatened.


[15]   J.D. argues that our decision in Tisdial v. Young, 925 N.E.2d 783 (Ind. Ct. App.

       2010), requires a reversal of the trial court’s decision in this case. Tisdial,

       however, is easily distinguished. In Tisdial, we based our decision largely on

       the fact that “there is no evidence Tisdial came looking for Young. To the

       contrary, their encounters in the Park resulted from the fact both women

       walked in the Park on a daily or near-daily basis, and Young verbally initiated

       each encounter.” Id. at 786. Here, at the very least, the evidence most

       favorable to the trial court’s judgment indicates that J.D. committed acts of

       stalking by following E.B.’s vehicle in his own when E.B. was away from this



       Court of Appeals of Indiana | Memorandum Decision 55A01-1708-PO-1975 | January 10, 2018   Page 8 of 9
       property. In other words, this is evidence that J.D. “came looking” for E.B.,

       rendering Tisdial inapplicable. J.D.’s reliance on Tisdial is unavailing.


[16]   J.D. argues that situations involving mutual conflict between unrelated

       individuals is not an appropriate situation for the issuance of an order for

       protection. As we have explained, however, the CPOA clearly covers

       situations involving unrelated persons where stalking has occurred. As for

       evidence of mutual conflict, the trial court was under no obligation to credit any

       of J.D.’s evidence that the conflict was mutual and apparently did not. J.D.’s

       argument is nothing more than an invitation to reweigh the evidence, which we

       will not do. J.D. has failed to carry his burden to show that the order for

       protection is not supported by sufficient evidence.


[17]   The judgment of the trial court is affirmed.


       Robb, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 55A01-1708-PO-1975 | January 10, 2018   Page 9 of 9